DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 stands objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 15 has the term “with any preceding claim”.  See MPEP § 608.01(n).  Accordingly, the claim 15 not been further treated on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-17 stand rejected under 35 U.S.C. 102 (a) (1) & 102 (a) (2) as being anticipated by Daniel et al. Patent No. US 10879711.
Regarding Independent Claim 1
Daniel et al. disclose a coupling interface [Figs 4 & 5, (M)] {Col. 10, (L1-L8)} for establishing an electrical coupling with an electrically conductive article [4] {Col. 8, (L10-L12)}, 

each said conductive region [9] being switchably [via 17] {Col. 10, (L7-L14)} coupled under the control of the coupling interface [M], 
the coupling interface [M] further being adapted to detect [via composite of 15 & 16] {Col. 10, (L3-L8)} said electrically conductive article [4] {Col. 13, (L7-L11)} to be electrically coupled across a first said conductive region [1st 9] and a second said conductive region [2nd 9] {Col. 8, (L35-L38)} in a case where a characteristic of an electrical property [voltage or current] {Col. 6. (L1-L22); Col. 11, (L12-L16)} between said first conductive region [1st 9] and said second conductive region [2nd 9] in a first state [active state when high voltage is maintained on element 80] {Col. 10, (L55-L60)} is determined to fall within a predetermined range [0-5V] {Col. 10, (L50-L54)} and 
to differ in the presence of a potential difference [voltage] of a first polarity [+ve] coupled across said first conductive region [1st 9] and said second conductive region [2nd 9] by said switching operation [via 17] of said coupling interface [M] in a predetermined manner to a characteristic of said electrical property [voltage or current] between said first conductive region [1st 9]  and said second conductive region [2nd 9] in a second state [inactive ready to charge state] {Col. 11, (L17-L27)} in the presence of a potential difference [voltage] of a second polarity [-ve] coupled across said first conductive region [1st 9] and said second conductive region [2nd 9] by said switching operation [via 17] of said coupling interface [M], 
said second polarity [-ve] being opposite said first polarity [+ve], 
st 9] and said second conductive region [2nd 9] by said switching [via 17] {Col. 10, (L7-L14)} operation accordingly {Col. 10, (L50-L61); Col. 11, (L17-L27)}.
Regarding Claim 2
Daniel et al. disclose the coupling interface [Figs 4 & 5, (M)] {Col. 10, (L1-L8)} of claim 1 wherein said electrical property [voltage or current] {Col. 6. (L1-L22); Col. 11, (L12-L16)} is a current flow from or to any said region [9s] {Col. 8, (L31-L43)} in said first [active state when high voltage is maintained on element 80] {Col. 10, (L55-L60)} or second state [inactive ready to charge state] {Col. 11, (L17-L27)}.
Regarding Claim 3
Daniel et al. disclose the coupling interface [Figs 4 & 5, (M)] {Col. 10, (L1-L8)} of claim 1 wherein said electrical property [voltage or current] {Col. 6. (L1-L22); Col. 11, (L12-L16)} is a voltage of any said region [9] {Col. 8, (L31-L43)} in said first [active state when high voltage is maintained on element 80] {Col. 10, (L55-L60)} or second state [inactive ready to charge state] {Col. 11, (L17-L27)}.
Regarding Claim 4
Daniel et al. disclose the coupling interface [Figs 4 & 5, (M)] {Col. 10, (L1-L8)} of claim 1 wherein said coupling interface [M] is adapted to proceed for a given combination of conductive regions [9s] {Col. 8, (L31-L43)} to said second state [inactive ready to charge state] {Col. 11, (L17-L27)} only in a case where said characteristic of an electrical property [voltage or current] {Col. 6. (L1-L22); Col. 11, (L12-L16)} between said first conductive region [1st 9] and 
nd 9] conductive region in said first state [active state when high voltage is maintained on element 80] {Col. 10, (L55-L60)} is determined to have a value falling within a predetermined set of values [0-5V] {Col. 10, (L50-L54)}, and 
in a case where said characteristic [voltage] is determined to have a value not falling [when in reverse polarity] {Col. 13, (L16-L24)} within a predetermined set of values [0-5V] {Col. 10, (L50-L54)}, 
to consider no said article [4] to be coupled between said conductive regions [9s] in said given combination [1st 9 & 2nd 9] {Col. 13, (L16-L24)}. 
Regarding Claim 5
Daniel et al. disclose the coupling interface [Figs 4 & 5, (M)] {Col. 10, (L1-L8)} of claim 1 wherein in a case where said characteristic [voltage] of an electrical property [voltage or current] {Col. 6. (L1-L22); Col. 11, (L12-L16)} between said first conductive region [1st 9] {Col. 8, (L31-L43)} and said second conductive region [2nd 9] in said first state [active state when high voltage is maintained on element 80] {Col. 10, (L55-L60)} is determined to have a value [voltage] falling within a predetermined set of values [0-5V] {Col. 10, (L50-L54)}, 
but said characteristic [voltage] in said first state [active state when high voltage is maintained on element 80] is determined not to differ in said predetermined manner to said characteristic [voltage] of said electrical property [voltage or current] {Col. 6. (L1-L22); Col. 11, (L12-L16)} in said second state [inactive ready to charge state] {Col. 11, (L17-L27)}  to consider an article [4] {Col. 13, (L7-L11)} to be coupled between said conductive regions [1st 9 & 2nd 9] in said given combination [1st 9 & 2nd 9] {Col. 8, (L31-L43)}, but to consider said article [4] not to constitute [when in reverse polarity] {Col. 13, 
Regarding Claim 6
Daniel et al. disclose the coupling interface [Figs 4 & 5, (M)] {Col. 10, (L1-L8)} of claim 1, wherein said plurality of conductive regions [1st 9 & 2nd 9] {Col. 8, (L31-L43)} comprises more than two said conductive regions [2nd set of 1st 9 & 2nd 9], said coupling interface [M] further comprising a controller [15] {Col. 11, (L4-L11)} configured to sequentially {Col. 2, (L21-L36)} select each said region [1st 9s or 2nd 9s] {Col. 10, (L9-L21)}, and to measure a respective said electrical property [voltage or current] {Col. 6. (L1-L22); Col. 11, (L12-L16)} of each of said plurality of regions [1st 9s & 2nd 9s] with respect to said selected region [1st 9s or 2nd 9s] {Col. 8, (L31-L43)}. 
Regarding Claim 7
Daniel et al. disclose the coupling interface [Figs 4 & 5, (M)] {Col. 10, (L1-L8)} of claim 1 wherein said coupling interface [M] is adapted oscillate between said first state [active state when high voltage is maintained on element 80] {Col. 10, (L55-L60)} and said second state [inactive ready to charge state] {Col. 11, (L17-L27)} a plurality of times with a predetermined timing [the order of millisecond] {Col. 11, (L35-L38)}, and 
to measure a respective said electrical property [voltage or current] {Col. 6. (L1-L22); Col. 11, (L12-L16)} at a plurality of said oscillations [between first state and second state] {Col.10, (L14-L21)}, and in a case where said electrical property [voltage] {Col. 6. (L1-L22); Col. 11, (L12-L16)} for any said region [1st 9s or 2nd 9s] exhibits a first predetermined characteristic [voltage] consistently over said plurality of oscillations [between active and inactive state] {Col. 10, (L14-L21)}, 
between B1 & B2] {Col. 9, (L22-L26)} said selected region [1st 9s or 2nd 9s] and said region exhibiting said first characteristic [voltage] {Col. 10, (L14-L16)}.
Regarding Claim 8
Daniel et al. disclose the coupling interface [Figs 4 & 5, (M)] {Col. 10, (L1-L8)} of claim 7 wherein said predetermined timing [the order of millisecond] {Col. 11, (L35-L38)} is defined so as to distinguish mechanical or electrical oscillations of said article [4] {Col. 13, (L7-L11)} across said regions [1st 9s or 2nd 9s] {Col. 8, (L31-L43)}.
 Regarding Claim 9
Daniel et al. disclose the coupling interface [Figs 4 & 5, (M)] {Col. 10, (L1-L8)} of claim 1 wherein said coupling interface [M] is adapted in a case where said article [4] {Col. 13, (L7-L11)} is determined to be a conductive article [4] creating a short circuit between said first conductive region [1st 9]  {Col. 8, (L31-L43)} and said second conductive region [2nd 9], to couple said first conductive region [1st 9]  and said second conductive region [2nd 9] to a predetermined voltage [via adapter 3] {Col. 8, (L12-L18)}.
Regarding Claim 10
Daniel et al. disclose the coupling interface [Figs 4 & 5, (M)] {Col. 10, (L1-L8)} of claim 1 wherein said coupling interface [M] is adapted to measure said electrical property [voltage or current] {Col. 6. (L1-L22); Col. 11, (L12-L16)} at a plurality of instants in time [the order of millisecond] {Col. 11, (L35-L38)} for a given combination of conductive regions [1st 9s or 2nd 9s] {Col. 8, (L31-L43)} to obtain a chronological [periodically test] {Col. 10, (L5-L9)} evolution pattern of said electrical property [voltage], and 
periodically test] evolution to one or more reference [for each device] evolution patterns, each said reference [for each device] {Col. 2, (L24-L31)} evolution pattern corresponding to a specified class [from wide variety of devices] {Col. 2, (L24-L31)} of electrical device [4] {Col. 13, (L7-L11)}, and 
in a case where said chronological [periodically test] evolution pattern corresponds to a respective said reference [for each device] evolution pattern, 
considering said article [4] coupled across said selected region [1st 9s or 2nd 9s] {Col. 8, (L31-L43)} and said region exhibiting said first characteristic [voltage] to be an example of said respective specified class [from wide variety of devices] {Col. 2, (L24-L31)} of electrical device[ 4] {Col. 13, (L7-L11)}.
Regarding Claim 11
Daniel et al. disclose the coupling interface [Figs 4 & 5, (M)] {Col. 10, (L1-L8)} of claim 1 wherein said electrical property [voltage or current] {Col. 6. (L1-L22); Col. 11, (L12-L16)} is the respective voltage across any said known resistance [Fig 5, (R)] {Col. 10, (L55-L57)}, and 
wherein said coupling interface [M] is adapted to measure said electrical property [voltage] for said first conductive region [1st 9] {Col. 8, (L31-L43)} and said second conductive region [2nd 9] and to compare [via 15] {Col. 10, (L4-L17)} said electrical property [voltage] to one or more reference [current, resistance and voltage] {Col. 10, (L50-L61)}  electrical properties, 
current, resistance and voltage] corresponding to a specified class [from wide variety of devices] {Col. 2, (L24-L31)} of electrical device [4] {Col. 13, (L7-L11)}, and 
in a case where said electrical property [current, resistance and voltage] said electrical property pattern [for each device] corresponds to a respective said reference electrical property [current, resistance and voltage], 
considering said article [4] coupled across said selected region [1st 9s or 2nd 9s] {Col. 8, (L31-L43)} and said region exhibiting said first characteristic [voltage] to be an example of said respective specified class [from wide variety of devices] of electrical device [4] {Col. 13, (L7-L11)}.
Regarding Claim 12
Daniel et al. disclose the coupling interface [Figs 4 & 5, (M)] {Col. 10, (L1-L8)} of claim 10 wherein said coupling interface [M] is further adapted to couple said first conductive region [1st 9] {Col. 8, (L31-L43)} to a first voltage [for 1st device] and to couple said second conductive region [2nd 9] to a second voltage [for 2nd device], 
where the difference between said first voltage and said second voltage correspond to a preferred supply voltage associated with said respective specified class [from wide variety of devices] {Col. 2, (L24-L31)} of electrical device [4] {Col. 13, (L7-L11)}.
Regarding Claim 13
Daniel et al. disclose the coupling interface [Figs 4 & 5, (M)] {Col. 10, (L1-L8)} of claim 10 wherein said coupling interface [M] is further adapted to establish one or more data connections [via 80] {Col. 10, (L25)} between an information handling system [15] {Col. 10, (L22-L28)} and one or more respective said conductive regions [9s] [Figs 4 & 5, (M)] st 9] and said second conductive region [2nd 9] {Col. 8, (L31-L43)}.
Regarding Claim 14
Daniel et al. disclose the coupling interface [Figs 4 & 5, (M)] {Col. 10, (L1-L8)} of claim 13 wherein said predetermined [c] {Col. 12, (L1-L4)} spatial relationship {Col. 10, (L43-L49)} is retrieved as a function of said respective specified class [from wide variety of devices] {¶ (0013)} of electrical device [4] {Col. 8, (L31-L43)}.
Regarding Claim 15
Daniel et al. disclose the coupling interface [Figs 4 & 5, (M)] {Col. 10, (L1-L8)} of claim 1 comprising 
a memory [within microcontroller or processor] {Col. 10, (L1-L8)}, said coupling interface [M] being adapted to store values [c, current, voltage] {Col. 10, (L50-L61)} in said memory defining for each said conductive region [9s] {Col. 8, (L31-L43)} a relationship with each other said conductive region [9], each said relationship being one of:
“in low resistance connection [R] {Col. 10, (L9-L17)} to, 
“providing current to [9], or 
“receiving current [at 2nd 9] from [1st 9] {Col. 8, (L31-L43)}, 
wherein said coupling interface [M] is adapted to determine and store each [within microcontroller or processor] said relation in said memory with the determinations of any preceding claim, and wherein said coupling interface [M] is further adapted to couple 
Regarding Independent Claim 16
Daniel et al. disclose a method [Figs 4 & 5, (M)] {Col. 10, (L1-L8)} of establishing an electrical connection with an electrically conductive article [4] {Col. 13, (L7-L11)} coupled across an arbitrary pair of conductive regions [9s] {Col. 8, (L31-L43)}, said method comprising:
establishing in a first state [active state when high voltage is maintained on element 80] {Col. 10, (L55-L60)} a potential difference [voltage] of a first polarity [+ve] between a first said conductive region [1st 9] {Col. 8, (L31-L43)} and a second conductive region [2nd 9], 
measuring [via M] a characteristic [voltage] of an electrical property [voltage or current] {Col. 6. (L1-L22); Col. 11, (L12-L16)} between said first conductive region [1st 9] and said second conductive region [2nd 9] in said first state [active state when high voltage is maintained on element 80], 
determining [via M] that said characteristic [voltage] falls within a predetermined range [0-5V] {Col. 10, (L50-L54)}, and 
establishing [via M] in a second state [inactive ready to charge state] {Col. 11, (L17-L27)} a potential difference [voltage] of a second polarity [-ve] between a first said conductive region [1st 9] and a second conductive region [2nd 9], 
said second polarity [-ve] being opposite said first polarity [+ve], 
measuring [via M] a characteristic [voltage] of an electrical property [voltage or current] between said first conductive region [1st 9] and said second conductive region [2nd 9] in said second state [inactive ready to charge state] {Col. 11, (L17-L27)}, 
via M] whether said characteristic [voltage] of an electrical property [voltage or current] between said first conductive region [1st 9] and said second conductive region [2nd 9] in said first state [active state when high voltage is maintained on element 80] differs in a predetermined manner from said characteristic [voltage] of an electrical property [voltage or current] between said first conductive region [1st 9] and said second conductive region [2nd 9] in said second state [inactive ready to charge state], and 
in a case where said characteristic [voltage] of an electrical property [voltage or current] between said first conductive region [1st 9] and said second conductive region [2nd 9] in said first state [active state when high voltage is maintained on element 80] differs in a predetermined manner from said characteristic [voltage] of an electrical property [voltage or current] between said first conductive region [1st 9] and said second conductive region [2nd 9] in said second state [inactive ready to charge state], establishing [via M] respective persistent electrical connections to said first conductive region [1st 9] and said second conductive region [2nd 9] by said switching operation [via 17] {Col. 10, (L7-L14)} accordingly {Col. 8, (L31-L43)}.
Regarding Independent Claim 17
Daniel et al. disclose non-transitory computer storage media [Figs 4 & 5, (within microcontroller or processor)] {Col. 10, (L1-L8)} comprising computing instructions when executed by one or more processors [processor] {Col. 10, (L1-L8)} configure the one or more processors to: 
active state when high voltage is maintained on element 80] {Col. 10, (L55-L60)} a potential difference [voltage] of a first polarity [+ve] between a first said conductive region [1st 9] {Col. 8, (L31-L43)} and a second conductive region [2nd 9], 
measuring [via M] a characteristic [voltage] of an electrical property [voltage or current] {Col. 6. (L1-L22); Col. 11, (L12-L16)} between said first conductive region [1st 9] and said second conductive region [2nd 9] in said first state [active state when high voltage is maintained on element 80], 
determining [via M] that said characteristic [voltage] falls within a predetermined range [0-5V] {Col. 10, (L50-L54)}, and 
establishing [via M] in a second state [inactive ready to charge state] {Col. 11, (L17-L27)} a potential difference [voltage] of a second polarity [-ve] between a first said conductive region [1st 9] and a second conductive region [2nd 9], 
said second polarity [-ve] being opposite said first polarity [+ve], 
measuring [via M] a characteristic [voltage] of an electrical property [voltage or current] between said first conductive region [1st 9] and said second conductive region [2nd 9] in said second state [inactive ready to charge state], 
determining [via M] whether said characteristic [voltage] of an electrical property [voltage or current] between said first conductive region [1st 9] and said second conductive region [2nd 9] in said first state [active state when high voltage is maintained on element 80] differs in a predetermined manner from said characteristic [voltage] of an electrical property [voltage or current] between said first conductive region [1st 9] and said second conductive region [2nd 9] in said second state [inactive ready to charge state], and 
voltage] of an electrical property [voltage or current] between said first conductive region [1st 9] and said second conductive region [2nd 9] in said first state [when distance c is within predetermined range in a first region] differs in a predetermined manner from said characteristic [voltage] of an electrical property [voltage or current] between said first conductive region [1st 9] and said second conductive region [2nd 9] in said second state [inactive ready to charge state], establishing [via M] respective persistent electrical connections [via 17] {Col. 10, (L7-L14)} to said first conductive region [1st 9] and said second conductive region [2nd 9] by said switching operation [via17] accordingly {Col. 8, (L31-L43)}. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGDEEP S DHILLON whose telephone number is (571)270-7694.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JAGDEEP S DHILLON/Examiner, Art Unit 2836                                                                                                                                                                                                        

/Nguyen Tran/Primary Examiner, Art Unit 2838